 In the Matter of BEMIS BRO. BAG Co.andTEXTILE WORKERS UNIONOF AMERICA, AFFILIATED WITH THE C. I. O.Case No. R-2244.-Decided January 16, 1941Mr. Charles N. Feidelson,for the Board.Jones, Hocker, Gladney c6 Grand,byMr. Frank Y. Gladney,ofSt. Louis, Mo., for the Company.Mr. R. H. Braszell,of Atlanta, Ga., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn October 26, 1940, Textile Workers Union of America, affiliatedwith the C. I. 0., herein called the Union, filed with the RegionalDirector for the Tenth Region (Atlanta, Georgia) a petition allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees of Bemis Bro. Bag Co., herein called theCompany, engaged in the manufacture of cotton sheeting at Bemis,Tennessee, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On November 22, 1940, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to,conduct it and to provide for an appropriate hearing upondue notice.On November 27, 1940, the Regional Director issued, a notice ofhearing, copies of which were duly served upon the Company, theUnion, and The Affiliated Workers of Bemis. On December 6, 1940,the Company, the Union, and the Regional Director entered into aStipulation providing for a consent election.Pursuant to the Stipulation, an election by secret ballot was con-ducted on December 13, 1940, under the direction and supervision ofthe Regional Director, among all production and maintenance em-29 N. L.R. B., No. 4.,22 BEMIS BROS. BAG CO.23ployees at the Bemis plant of the Company, excluding clerical andsupervisory employees, to determine whether or not said employeesdesired to be represented by the Union.On December 18, 1940, theRegional Director issued and duly served upon the parties an Elec-tion Report on the ballot.No objections to the conduct of the ballotor the Election Report have been filed by any of the parties.In his Election Report, the Regional Director reportedas followsconcerning the balloting and its results :Total numbereligible_______________________________________ 779Totalballots cast__________________________________________ 745Total number ballots cast for Textile WorkersUnion ofAmerica, affiliatedwith the CA. 0_______________________ 320Total numberballotscast againstTextileWorkers Union ofAmerica, affiliatedwith the C. I. 0________________________ 417Total numberchallengedballots_____________________________8Total number void ballots__________________________________0Total numberblank ballots_________________________________0The results of the election show that no representative has beenselected by a majority of the employees in the appropriate unit.The petition of Textile Workers Union of America, affiliated withthe C.' I. 0., for investigation and certification of representatives ofemployees of Bemis Bro. Bag Co., Bemis, Tennessee, will thereforebe dismissed.Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-'sentation of employees of Bemis Bro. Bag Co., Bemis, Tennessee,,within, the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production and maintenance employees at the Bemis plantof the Company, excluding clerical and supervisory employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended,IT Is HEREBY ORDERED that the petition for investigation and certi-fication of representatives of employees of Bemis Bro. Bag Co.,Bemis, Tennessee, filed by Textile Workers Union of America, affili-ated with the C. I. O., be, and it hereby is, dismissed.